Case 7:19-cv-08403-VB Document 47 Filed 10/29/20 Page 1 of 4
Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 1 of 3

   

  

 

—~—__

UNITED STATES DISTRICT COURT engl a3
SOUTHERN DISTRICT OF NEW YORK | pepo >a
JONATHAN KUHL, ps 3
Plaintiff(s), CIVIL CASE DISCOVERY PLAN { &&

AND SCHEDULING ORDER \ Sip

Vv. a8
19-CV-8403 (VB) 5.

QO

U.S BANK TRUST NATIONAL ASSOCIATION
2018GS-1, RUSHMORE LOAN MANAGEMENT
SERVICES, LLC.,

Defendant(s).
X

 

This Civil Case Discovery Plan and Scheduling Order is adopted, after
consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16
and 26(f):

1. All parties do not consent to conducting all further proceedings before a
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
The parties are free to withhold consent without adverse substantive
consequences. (lf all parties consent, the remaining paragraphs of this form
need not be completed.)

2. Plaintiff request that this case is to be tried to a jury, which he approximates will
take three days.

a. Defendant disputes that Plaintiff is entitled to a jury trial as it has not been
demanded in accordance with Fed.R.Civ.P. 38.

3. Amended pleadings may not be filed and additional parties may not be joined
except with leave of the Court. Any motion to amend or to join additional parties
shall be filed by November 15, 2020. (Absent exceptional circumstances, 30
days from date of this Order.)

 

4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
November 1, 2020. (Absent exceptional circumstances, 14 days from date of

this Order.)

 

5. Fact Discovery

a. All fact discovery shall be completed by January 30, 2021. (Absent
exceptional circumstances, a period not to exceed 120 days from date of

1

 

 

 

 

 
10.

Case 7:19-cv-08403-VB Document 47 Filed 10/29/20 Page 2 of 4
Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 2 of 3

this Order.)

b, Initial requests for production of documents shall be served by

Ieee 15, 2020.
LC: be Me

C. Interrogatories shall be served by November 15, 2020.
d. Non-expert depositions shall be completed by_ January 15, 2021.

Yecewhe
e. Requests to admit shall be served by Nevermber-15, 20202

f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be
extended by the written consent of all parties without application to the
Court, provided that all fact discovery is completed by the date set forth in
paragraph 5(a).

Expert Discovery

a. All expert discovery, including expert depositions, shall be completed by
February 28, 2021. (Absent exceptional circumstances, 45 days from
date in paragraph 5(a); i.e., the completion of all fact discovery.)

b. Plaintiffs expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be
made by January 1, 2021.

C. Defendant's expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall
be made by February 1, 2021 .

d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
written consent of all parties without application to the Court, provided that
all expert discovery is completed by the date set forth in paragraph 6(a).

Additional provisions agreed upon by the parties are attached hereto and made a
part hereof.

ALL DISCOVERY SHALL BE COMPLETED BY: April 15, 2021. (Absent
exceptional circumstances, a period not to exceed 6 months from date of this
Order.)

All motions and applications shall be governed by the Court's Individual
Practices, including the requirement of a pre-motion conference before a motion
for summary judgment is. filed.

Unless otherwise ordered by the Court, within 30 days after the date for the
completion of discovery, or, if a dispositive motion has been filed, within 30 days
after a decision on the motion, the parties shall submit to the Court for its

 
 

 

Case 7:19-cv-08403-VB Document 47 Filed 10/29/20 Page 3 of 4
Case 7:19-cv-08403-VB Document 46 Filed 10/21/20 Page 3 of 3

approval a Joint Pretrial Order prepared in accordance with the Court’s Individual
Practices. The parties shall also comply with the Court's Individual Practices with
respect to the filing of other required pretrial documents.

11. The parties have conferred and their present best estimate of the length of the
trial is Three Days

12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the
dates herein extended without leave of the Court or the assigned Magistrate
Judge acting under a specific order of reference (except as provided in
paragraphs 5(f) and 6(d) above).

13. | The Magistrate Judge assigned to this case is the Honorable
—PaulE, Davison

 

14. If, after the entry of this Order, the parties consent to trial before a Magistrate
Judge, the Magistrate Judge will schedule a date certain for trial and will, if
necessary, amend this Order consistent therewith.

15. |The next case management conference is scheduled for April 16, 2021
at_2:30 p.m_. (The Court will set this date at the initial conference.)

Dated: 10/29/2020
White Plains, NY

SO ORDERED:

Mul || b——

Vincent L. Briccétti
United States District Judge

 

 

 

16. The parties are directed to discuss settlement in good faith. By no laterthan__[ | x LZ] ,
™Icounsel shall submit a joint letter regarding the status of their discussions and whether there is anything the
Court can do to assist in that regard.

17. The case management conference scheduled for April 16, 2021, at 2:30 p.m,, will be conducted by telephone.

At the time of the scheduled conference, counsel shall use the following information to appear by telephone:
Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662; Access Code: 1703567.

 

 

ly. WLAG Alyce Hrorelned
Case 7:19-cv-08403-VB Document 47 Filed 10/29/20 Page 4 of 4

?

Since 1990, NYLAG has provided free civil legal services
to New Yorkers who cannot afford private attorneys.

 

NEW YORK LEGAL ASSISTANCE GROUP

 

Free Legal Assistance for Self-Represented
Civil Litigants in Federal Court in Manhattan
and White Plains

The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those
who are representing themselves or
planning to represent themselves in civil
lawsuits in the Southern District of New
York. The clinic, which is not part of or
run by the court, assists litigants with
federal civil cases including cases
involving civil rights, employment
discrimination, labor law, social security
benefits, foreclosure and tax.

To make an appointment for a
consultation, call (212) 659-6190 or
come by either clinic during office
hours. Please note that a government-
issued photo ID is required to enter
either building.

The clinic offers in-person
appointments only. The clinic does
not offer assistance over the

phone or by email.

Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.

   
 
  
 
 
 
  
 
   
   
   
 

NewYork, NY LOO07:# 4:
(212) 659 6190.6 ae

Open weekdays.
10 am.- 4 p.m.
Closed on feder

cal oy

The Hon. Ch
‘Federal Building:
.300 Quarro
White

Open Wednesday
12:00pm-4:00pm

  

Closed on federal and court holidays

aberpfiday al

UA Federation
of New York

 
